DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6th 2021 has been entered.

	Claim status:
	Claims 32-53 are pending.
	Claims 32-37 are withdrawn.
	Claims 51-53 are newly added.
	Claims 38-53 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “symmetric Gaussian intensity profile laser beam” and “asymmetric Gaussian intensity profile laser beam” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
The abstract is more than 150 words.
The abstract contain term like “related to” and “particularly to”
Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 38-53 are objected to because of the following informalities:  
Claim 38, the term “and/or” should change to “or”
Claim 40, the limitation “asymmetry of the Gauss-Bessel…” should change to “an asymmetry of the Gauss-Bessel…”.
Claim 45: 
The limitation “predefined trajectory of the cutting…” should change to “the predefined trajectory of the cutting…”.
The term “and/or” should change to “or”.
Claim 46
The limitation “predefined trajectory of the cutting…” should change to “the predefined trajectory of the cutting…”.
The term “and/or” should change to “or”.
Claim 51, the limitation “… the optical path of the laser beam of the optical path of the Gauss-Bessel…” in line 3 should change to “… the optical path of the laser beam or the optical path of the Gauss-Bessel…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “a positioning mechanism” in claims 38 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism" coupled with functional language “for displacement of the workpiece and Gauss-Bessel intensity profile laser beam with respect to each other…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a positioning mechanism " has been described in the published application states that it may comprise “a rotary stage”, “a linearly movable stage”, controlled by a “controller” in Paragraph 0017. Paragraph 0018 discloses that it may also comprise a “Dove prism”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38, 40-42 and 52-53: cited “symmetric”, “asymmetric” and “symmetrical” are indefinite, because the examiner is unclear what such terms are referencing to, are them referring the shape of the beam, the power output of the beam, the waveform of the beam, the focal point of the beam, the focal length of the beam or beam’s cone angle? Clarification is required. 
Claims 38, 40-44, 46-48 and 51-53: cited the trademark/trade name “Gauss-Bessel intensity profile laser beam”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. 
Claims 39 and 52-53: cited the trademark/trade name “Gaussian intensity profile laser beam”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  
Claim 42: the limitation “laser beam passes directly past the transparent plate” is unclear to examiner, so did the laser beam passes or not through the transparent plate? Clarification is required.
Claims 46-48: cited the trademark/trade name “Dove prism”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38 and 51-53 are rejected under 35 U.S.C 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 newly cited), in view of Barnekov et al (US5578229 newly cited).
Regarding claim 38, Bhuyan discloses a device (#1 laser processing system, Bhuyan fig. 1) for processing a workpiece(#3 transparent sample, Bhuyan fig.1), comprising: 
a laser source (#5 laser system, Bhuyan fig.1) for generating a laser beam (refer as “laser beam” annotated on Bhuyan fig.1 shown below), 
an optical system (#7 optical system, Bhuyan fig.1), for forming a Gauss-Bessel intensity profile laser beam (laser beam #14, Bhuyan fig.1) from the laser beam (refer as “laser beam” annotated on Bhuyan fig.1 shown below) and localizing the Gauss-Bessel intensity profile laser beam (laser beam #14, Bhuyan fig.1) in the workpiece (#3 transparent sample, Bhuyan fig.1) to form a damage region (refer as “damage region” annotated on Bhuyan fig.1 shown below) in the workpiece (#3 transparent sample, Bhuyan fig.1) along a beam propagation direction (direction of laser beam #14, Bhuyan fig. 1), wherein the workpiece (#3 transparent sample, Bhuyan fig.1) is transparent to the Gauss-Bessel intensity profile laser beam (laser beam #14, Bhuyan fig.1), 
a positioning mechanism (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) controlled by a controller (refer to Bhuyan paragraph 0013 for “control unit”), for displacement of the workpiece (#3 transparent sample, Bhuyan fig.1) and Gauss-Bessel intensity profile laser beam (laser beam #14, Bhuyan fig.1) with respect to each other, so that a plurality of damage regions (refer as “damage region” annotated on Bhuyan fig.1 shown below) are created in a predefined trajectory (refer to Bhuyan fig. 24 and 25) in order to form a cutting and/or breaking plane (refer to Bhuyan fig. 24 and 25) of the workpiece (#3 transparent sample, Bhuyan fig.1), 
wherein an optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) is placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel intensity profile laser beam (laser beam #14, Bhuyan fig.1) inducing a damage region (refer as “damage region” annotated on Bhuyan fig.1 shown below) having an elongated shape in the plane perpendicular to the laser beam (#14 laser beam, Bhuyan fig. 1) propagation direction (direction of #8 optical beam path) and, 
wherein the positioning mechanism (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) is configured to perform a controlled displacement of the workpiece (#3 transparent sample, Bhuyan fig.1) and Gauss-Bessel intensity profile laser beam (laser beam #14, Bhuyan fig.1) relative to each other such that the elongated shape damage regions (refer as “damage region” annotated on Bhuyan fig.1 shown below) of the plurality are induced longitudinally one after other along the predefined trajectory of the cutting and/or breaking plane in the workpiece (#3 transparent sample, Bhuyan fig.1) (refer to Bhuyan Figs 1, 24 and 25 shown below, also Paragraph 0084, ).

    PNG
    media_image1.png
    458
    356
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    368
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    538
    436
    media_image3.png
    Greyscale

However, Bhuyan does not disclose the optical element in place of the optical path such that a symmetry of the Gauss- Bessel intensity profile laser beam is disrupted to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece.
	Barnekov discloses a device comprises: an optical element disrupted a symmetry of the Gauss-Bessel intensity profile laser beam to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace a focus lens of Bhuyan, by using lens of Barnekov, such that an optical disrupted element a symmetry of the Gauss-Bessel intensity profile laser beam to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece, in order to provide the an advantageous cutting speed can be attained by using asymmetric cone angles or focal lengths [refer to Barnekov Col shown an advantageous cutting speed can be attained by using asymmetric cone angles or focal lengths…”].

Regarding claim 51, the modification of Bhuyan and Barnekov discloses substantially all features set forth in claim 38, Bhuyan further discloses the optical element is a first optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3)  of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel intensity profile laser beam (#14 laser beam, Bhuyan fig. 1); 
a second optical element (objective #13, Bhuyan fig. 1) is placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3)  of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel intensity profile laser beam (#14 laser beam, Bhuyan fig. 1); and 
the first optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) is disposed between the laser source (#5 laser system, Bhuyan fig.1) and the second optical element (objective #13, Bhuyan fig. 1).

	Regarding claim 52, the modification of Bhuyan and Barnekov discloses substantially all features set forth in claim 51, Bhuyan further discloses the optical element is a first optical element placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam.
Barnekov further discloses an second optical element is configured to convert the asymmetric Gaussian intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Bhuyan by including an second optical element is configured to convert the asymmetric Gaussian intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam, as taught by Barnekov, , as it is well known that duplication of parts are well within a person skilled in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the symmetry of the beam.

	Regarding claim 53, the modification of Bhuyan and Barnekov discloses substantially all feature set forth in claim 51, Bhuyan further discloses the first optical element is configured to convert a symmetric Gaussian intensity profile laser beam to an asymmetric Gaussian intensity profile laser beam.
	Barnekov further discloses an second optical element is configured to convert the symmetric Gauss-Bessel intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Bhuyan by including an second optical element is configured to convert the symmetric Gauss-Bessel intensity profile laser In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the symmetry of the beam.

Claims 38 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited), in view of Barnekov et al (US5578229 newly cited).
Regarding claim 38, Lawson discloses a device (laser cutting apparatus, fig and tittle) for processing a workpiece (material 40, Lawson fig.1), comprising: 
a laser source (energy source 12, fig) for generating a laser beam (energy beam 30, Lawson fig.1), 
an optical system (beam splitter 20 and reflective mirror 86, fig.1), for forming a Gauss-Bessel intensity profile laser beam (lines 54, 56, 88, and 90, fig.1) from the laser beam (energy beam 30, fig.1) and localizing the Gauss-Bessel intensity profile laser beam (f lines 54, 56, 88, and 90, fig.1) in the workpiece to form a damage region in the workpiece (material 40, fig.1) along a beam propagation direction, wherein the workpiece (material 40, fig) is transparent (intended use) to the Gauss-Bessel intensity profile laser beam (lines 54, 56, 88, and 90, Lawson fig), 
a positioning mechanism (motive mechanism 47, fig.1) controlled by a controller (laser cutting apparatus, fig.1 is inherently has a controller), for displacement of the workpiece (material 40, fig.1) and Gauss-Bessel intensity profile laser beam (lines 54, 56, 88, and 90, fig.1) with respect to each other, so that a plurality of damage regions are created in a material 40, fig.1), 
wherein an optical element (lens 92, fig.1) is placed in the optical path of the laser beam (energy beam 30, fig.1) or the optical path of the Gauss-Bessel intensity profile laser beam (lines 54, 56, 88, and 90, fig.1) such that a symmetry of the Gauss-Bessel intensity profile laser beam (lines 54, 56, 88, and 90, fig.1) [lines 54, 56, 88, and 90 is symmetric, Lawson fig] inducing a damage region having an elongated shape in the plane perpendicular to the laser beam (energy beam 30, fig.1) propagation direction and, 
wherein the positioning mechanism (motive mechanism 47, fig.1) is configured to perform a controlled displacement of the workpiece (material 40, fig.1) and Gauss-Bessel intensity profile laser beam (lines 54, 56, 88, and 90, fig.1) relative to each other such that the elongated shape damage regions of the plurality are induced longitudinally one after other along the predefined trajectory of the cutting and/or breaking plane in the workpiece (material 40, fig.1).

    PNG
    media_image4.png
    549
    845
    media_image4.png
    Greyscale

	Lawson does not discloses the optical disrupted element a symmetry of the Gauss-Bessel intensity profile laser beam to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece.
	Barnekov discloses a device comprises: an optical element disrupted a symmetry of the Gauss-Bessel intensity profile laser beam to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace a focus lens of Lawson, by using lens of Barnekov, such that an optical disrupted element a symmetry of the Gauss-Bessel intensity profile laser beam to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece, in order to provide the an advantageous cutting speed shown an advantageous cutting speed can be attained by using asymmetric cone angles or focal lengths…”].

	Regarding claim 49, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 38, Lawson further discloses the optical element (lens 92, Lawson fig) is a transparent plate ( it is noted: lens 92 is consider as a transparent plate).

	Regarding claim 50, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 49, Lawson does not discloses the transparent plate comprises a planar input surface opposite a planar output surface.
	Barnekov discloses the transparent plate (lenses 22 and 24, Barnekov fig.3a and 3b) comprises a planar input surface opposite a planar output surface (refer to Barnekov fig. 3a and 3b shown below).

    PNG
    media_image5.png
    267
    500
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson device with the transparent plate comprises a planar input surface opposite a planar output surface, as taught by Barnekov, in order to provide the capability to achieve the desired cutting path [refer to Barnekov Col 4 line 58-59 cited: “…to achieve the desired cutting path 42 and resultant cut pieces 36a-f…”]

	Regarding claim 51, the modification of Lawson and Barnekov discloses substantially all features set forth in the claim 38, Lawson further discloses the optical element is a first optical element placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam.
	Barnekov discloses a second optical element (lens 24, Barnekov fig. 3a) is placed in the optical path of the laser beam (laser beam 21, Barnekov fig. 3a) or the optical path of the Gauss-Bessel intensity profile laser beam.

    PNG
    media_image6.png
    506
    600
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Lawson, a second optical element  is placed in the optical path of the laser beam of the optical path of the Gauss-Bessel intensity profile laser beam, as taught by Barnekov, as it well known in the art of duplicate in part, such that and the first optical element is disposed between the laser source and the second optical element, in order to provide the capability to achieve the desired cutting path [refer to Barnekov Col 4 line 58-59 cited: “…to achieve the desired cutting path 42 and resultant cut pieces 36a-f…”]

	Regarding claim 52, the modification of Lawson and Barnekov discloses substantially all feature set forth in claim 51, Lawson further discloses the first optical element is configured to convert a symmetric Gaussian intensity profile laser beam to an asymmetric Gaussian intensity profile laser beam
	Barnekov further discloses an second optical element is configured to convert the asymmetric Gaussian intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Lawson by including an second optical element is configured to convert the asymmetric Gaussian intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam, as taught by Barnekov, , as it is well known that duplication of parts are well within a person skilled in the art, In re 

	Regarding claim 53, the modification of Lawson and Barnekov discloses substantially all feature set forth in claim 51, Lawson further discloses the first optical element is configured to convert a symmetric Gaussian intensity profile laser beam to an asymmetric Gaussian intensity profile laser beam
	Barnekov further discloses an second optical element is configured to convert the symmetric Gauss-Bessel intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Lawson by including an second optical element is configured to convert the symmetric Gauss-Bessel intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam, as taught by Barnekov, , as it is well known that duplication of parts are well within a person skilled in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the symmetry of the beam.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited) in view of Barnekov et al (US5578229 newly cited) and further in view of Ortner et al (US2016/0031745A1 newly cited).
Regarding claim 39, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 38, Lawson further discloses the laser source (energy source 12, Lawson fig) directs a laser beam (single beam 14, Lawson fig) to the optical system (beam splitter 20 and reflective mirror 86, Lawson fig), a laser pulse duration and a laser pulse energy of the laser beam (single beam 14, Lawson fig) being selected to exceed a material damage threshold of the workpiece (material 40, Lawson fig) (Examiner noted: Since Lawson single beam generate a material damage on the workpiece, therefore the “selection of pulse duration and pulse energy” are inherent with the result of the damage).
	Lawson and Barnekov do not discloses the use of ultrashort pulse Gaussian intensity profile laser beam as laser source.
	Ortner discloses the use of ultrashort pulse laser beam as laser source [refer to Ortner abstract cited: “…The method includes generating aligned filament formations extending transversely through the workpiece along an intended breaking line using ultra-short laser pulses…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson device with the use of ultrashort pulse laser beam as laser source, as taught by Ortner, in order to provide alternating focusing and defocusing of the laser beam and high-intensity laser light beam [ refer to Ortner Par.0007 cited: “…high-intensity ultra-short laser pulses is exploited to produce a filament due to the alternating focusing and defocusing of the laser beam. Accordingly, a filament is a passage of small diameter produced by a high-intensity laser light beam…”].

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited) in view of Barnekov et al (US5578229 newly cited) and further in view of Popp (US2007/0053632A1 newly cited).
	Regarding claim 45, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 38, Lawson further discloses the positioning mechanism (motive mechanism 47, screw 47a and motor 47b, Lawson fig) comprises a linear motion stage (screw 47a and motor 47b, Lawson fig)  to which the workpiece (material 40, Lawson fig) is attached; the linear motion stage (screw 47a and motor 47b, Lawson fig) is controlled by the controller (laser cutting apparatus, Lawson fig is inherently has a controller), and the positioning of the plurality of damage regions in the workpiece at a certain displacement distance is controlled by the linear motion stage (screw 47a and motor 47b, Lawson fig) moving the workpiece (material 40, Lawson fig) [refer to Lawson Col 3 line 14-20 cited: “…The motive mechanism 47 including a screw 47a attached to the material 40 and motor 47b for driving the screw 47a move material 40 through the energy beams 30 and 32 focused at points 80 and 98. However, any relative motion between the material 40 and the energy beams 30 and 32 will propagate this cut along a path defined by the relative motion…”].
	Lawson does not discloses the positioning mechanism comprises a rotary stage, to which the optical element is attached, and wherein the rotary stage is controlled by the controller, the controller receiving commands from a computer according to predefined trajectory of the cutting and/or breaking plane such that the direction of trajectory of the cutting and/or breaking plane is controlled by the rotary stage rotating the optical element.	Barnekov further discloses the positioning mechanism comprises a moveable supports (refer to “moveable support” in Barnekov Col 4 line 57), to which the optical element refer to “lasers 16 and 18 and lenses 22 and 24” in Barnekov Col 4 line 56) is attached, and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer [refer to Barnekov Col 4 line 56-58 cited: “…lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12…”] according to predefined trajectory of the cutting and/or breaking plane such that the direction of trajectory of the cutting and/or breaking plane is controlled by the moveable supports moving the optical element [refer to Barnekov Col 4 line 53-61 cited: “…Movable support 26 moves the board 32 relative to lenses 22 and 24 and laser beams 20 and 21. Alternatively, board 30 could be stationary with lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12 to achieve the desired cutting path 42 and resultant cut pieces 36a-f. These alternative embodiments are schematically illustrated in FIGS. 3a and 3b with arrows indicating the movement of components…”].

    PNG
    media_image5.png
    267
    500
    media_image5.png
    Greyscale

	Popp discloses the use of rotary coupling to attach optical element [refer to Popp abstract cited: “…An optical rotary joint comprises means for coupling-in or coupling-out light, and an optical derotating system. The derotating system may be a Dove prism or an Abbe-Koenig prism …”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the positioning mechanism comprises a moveable supports, to which the optical element is attached, and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer according to predefined trajectory of the cutting and/or breaking plane such that the direction of trajectory of the cutting and/or breaking plane is controlled by the moveable supports moving the optical element, as taught by Barnekov, in order to provide the computerized controlled operation of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the use of rotary coupling to attach optical element, as taught by Popp, In order to improve reflection at a reflecting face or faces of the derotating element, the reflecting faces are coated with an optically transparent material having a refractive index that is lower than the refractive index of the derotating element (refer to Popp abstract).

	Regarding claim 46, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 38, Lawson further discloses the positioning mechanism (motive mechanism 47, screw 47a and motor 47b, Lawson fig) comprises a linear motion stage (screw 47a and motor 47b, Lawson fig)  to which the workpiece (material 40, Lawson fig) is attached; the linear motion stage (screw 47a and motor 47b, Lawson fig) is controlled by the controller (laser cutting apparatus, Lawson fig is inherently has a controller), screw 47a and motor 47b, Lawson fig) moving the workpiece (material 40, Lawson fig) [refer to Lawson Col 3 line 14-20 cited: “…The motive mechanism 47 including a screw 47a attached to the material 40 and motor 47b for driving the screw 47a move material 40 through the energy beams 30 and 32 focused at points 80 and 98. However, any relative motion between the material 40 and the energy beams 30 and 32 will propagate this cut along a path defined by the relative motion…”].
	Lawson does not discloses the positioning mechanism comprises a Dove prism attached to a rotary stage, and wherein the rotary stage is controlled by the controller, the controller receiving commands from a computer according to predefined trajectory of the cutting and/or breaking plane such that the direction of trajectory of the cutting and/or breaking plane is controlled by the rotary stage rotating the optical element.	Barnekov further discloses the positioning mechanism comprises a moveable supports (refer to “moveable support” in Barnekov Col 4 line 57), to which the optical element (refer to “first optical element” annotated in Barnekov fig. 3a shown below) is attached and place behind a second optical element (lens 24, Barnekov fig.3a), and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer [refer to Barnekov Col 4 line 56-58 cited: “…lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12…”] according to predefined trajectory of the cutting and/or breaking plane such that the direction of trajectory of the cutting and/or breaking plane is controlled by the moveable supports moving the optical element [refer to Barnekov Col 4 line 53-61 cited: “…Movable support 26 moves the board 32 relative to lenses 22 and 24 and laser beams 20 and 21. Alternatively, board 30 could be stationary with lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12 to achieve the desired cutting path 42 and resultant cut pieces 36a-f. These alternative embodiments are schematically illustrated in FIGS. 3a and 3b with arrows indicating the movement of components…”].

    PNG
    media_image5.png
    267
    500
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    506
    600
    media_image6.png
    Greyscale

Popp discloses the use of rotary stage and a Dove prism as the first optical element attach to the rotary stage [refer to Popp abstract cited: “…An optical rotary joint comprises means for coupling-in or coupling-out light, and an optical derotating system. The derotating system may be a Dove prism or an Abbe-Koenig prism …”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the positioning mechanism comprises a moveable supports, to which the optical element is attached, and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer according to predefined trajectory of the cutting and/or breaking plane such that the direction of trajectory of the cutting and/or breaking plane is controlled by the moveable supports moving the optical element, as taught by Barnekov, in order to provide the computerized controlled operation of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the use of rotary stage and a Dove prism as the optical element attach to the rotary stage, as taught by Popp, In order to improve reflection at a reflecting face or faces of the derotating element, the reflecting faces are coated with an optically transparent material having a refractive index that is lower than the refractive index of the derotating element (refer to Popp abstract).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited) in view of Barnekov et al (US5578229 newly cited) and further in view of Lee et al (US2014/0076869A1 newly cited).
Regarding claim 40, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 49, Lawson and Barnekov do not disclose the transparent plate is arranged to create asymmetry of the Gauss-Bessel intensity profile laser beam to form the asymmetric Gauss- Bessel intensity profile laser beam by introducing an additional optical path for part of the Gauss- Bessel intensity profile laser beam with respect to the other part of the Gauss-Bessel intensity profile laser beam.
	Lee discloses the transparent plate (beam number controller 220) is arranged to create asymmetry of the Gauss-Bessel intensity profile laser beam to form the asymmetric Gauss- Bessel intensity profile laser beam by introducing an additional optical path for part of the Gauss- Bessel intensity profile laser beam with respect to the other part of the Gauss-Bessel intensity profile laser beam [refer to Lee Par.0044 cited: “…As shown in FIG. 3, the beam number controller 220 includes a beam blocking device 221 for partially blocking the plurality of sub-laser beams 2 and a location controller 222 for controlling a location of the beam blocking device 221…”] (it is noted: partially block the laser beam, therefore form a asymmetric intensity profile laser beam).

    PNG
    media_image7.png
    597
    417
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the transparent plate is arranged to create asymmetry of the Gauss-Bessel intensity profile laser beam to form the asymmetric Gauss- Bessel intensity profile laser beam by introducing an additional optical path for part of the Gauss- Bessel intensity profile laser beam with respect to the other part of the Gauss-Bessel intensity profile laser beam, as thought by Lee, in order to provide the improved processing speed; promptly control of laser beam and forming various patterns of the processing target (refer to Lee abstract).

Regarding claim 41, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 49, Lawson and Barnekov do not disclose the transparent plate is placed in the optical path of the Gauss-Bessel intensity profile laser beam for partial coverage of the Gauss- Bessel intensity profile laser beam for splitting the Gauss-Bessel intensity profile laser beam into asymmetric parts, the asymmetric parts forming the asymmetric Gauss-Bessel intensity profile laser beam.
	Lee discloses the transparent plate (beam number controller 220, Lee fig.) is placed in the optical path of the Gauss-Bessel intensity profile laser beam (sub laser beam 2, Lee fig.3) for partial coverage of the Gauss- Bessel intensity profile laser beam (sub laser beam 2, Lee fig.3) for splitting the Gauss-Bessel intensity profile laser beam (sub laser beam 2, Lee fig.3) into asymmetric parts (the area that is not covered by a beam blocking device 221, Lee fig.3), the asymmetric parts (the area that is not covered by a beam blocking device 221, Lee fig.3) forming the asymmetric Gauss-Bessel intensity profile laser beam (the sub laser beam 2 that are not covered by beam blocking device 221, Lee fig.3). 

    PNG
    media_image7.png
    597
    417
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the transparent plate is arranged to create asymmetry of the Gauss-Bessel intensity profile laser beam to form the asymmetric Gauss- Bessel intensity profile laser beam by introducing an additional optical path for part of the Gauss- Bessel intensity profile laser beam with respect to the other part of the Gauss-Bessel intensity profile laser beam, as thought by Lee, in order to provide the improved processing speed; promptly control of laser beam and forming various patterns of the processing target (refer to Lee abstract).

	Regarding claim 42, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 49, Lawson and Barnekov do not disclose 
	Lee discloses the transparent plate (beam number controller 220, Lee fig.) is positioned in the optical path of the laser beam (sub laser beam 2, Lee fig.7)  or the optical path of the Gauss-Bessel intensity profile laser beam covering part of the laser beam (sub laser beam 2, Lee fig.7)  or the Gauss-Bessel intensity profile laser beam, where the covered and uncovered parts of the laser beam (sub laser beam 2, Lee fig.3)  or the Gauss-Bessel intensity profile laser beam are symmetrical, so that the uncovered part of the laser beam (sub laser beam 2, Lee fig.3)  or the Gauss-Bessel intensity profile laser beam passes directly past the transparent plate whereas the covered part of the laser beam (sub laser beam 2, Lee fig.3)  or the Gauss-Bessel intensity profile laser beam passes through the transparent plate (beam number controller 220, Lee fig.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the transparent plate is positioned in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam covering part of the laser beam or the Gauss-Bessel intensity profile laser beam, where the covered and uncovered parts of the laser beam or the Gauss-Bessel intensity profile laser beam are symmetrical, so that the uncovered part refer to Lee abstract).

	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited) in view of Barnekov et al (US5578229 newly cited) and further in view of Achtenhagen (US2008/0310465A1newly cited).
	Regarding claim 43, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 49, Lawson and Barnekov do not disclose the transparent plate a first zone and a second zone of different thickness, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam such that the laser beam or the Gauss-Bessel intensity profile laser beam is split into a first part and a second part, where the first part passes through the first zone of the transparent plate and the second part passes through the second zone of the transparent plate.
	Achtenhagen discloses the transparent plate (beam conditioning lenses 408, Achtenhagen fig.4) a first zone (refer to the “thin zone” annotated in Achtenhagen fig. 4) and a second zone (refer to the “thick zone” annotated in Achtenhagen fig. 4) of different thickness, which is placed in the optical path of the laser beam (refer as “laser” in Achtenagen Par.0035) or the optical path of the Gauss-Bessel intensity profile laser beam such that the laser beam or the Gauss-Bessel intensity profile laser beam is split into a first part refer as “second beam part” annotated on Achtenhagen fig.4) passes through the first zone (refer to the “thin zone” annotated in Achtenhagen fig. 4) of the transparent plate and the second part (refer as “second beam part” annotated on Achtenhagen fig.4) passes through the second zone (refer to the “thick zone” annotated in Achtenhagen fig. 4) of the transparent plate (beam conditioning lenses 408, Achtenhagen fig.4).

    PNG
    media_image8.png
    272
    750
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the transparent plate a first zone and a second zone of different thickness, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam such that the laser beam or the Gauss-Bessel intensity profile laser beam is split into a first part and a second part, where the first part passes through the first zone of the transparent plate and the second part passes through the second zone of the transparent plate, as taught by Achtenhagen, in order to provide a mean to condition the laser beam [refer to Achtenhagen Par.0035 cited: “…for example, by a collimating lens 406, beam conditioning lenses 408, a mode matching lens 410, as well as other beam conditioning techniques…”].

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited) in view of Barnekov et al (US5578229 newly cited) and further in view of Zhiglinsky et al (US5418803 newly cited).
	Regarding claim 44, the modification of Lawson and Barnekov discloses substantially all features set forth in claim 49, Lawson and Barnekov do not disclose the transparent plate comprises a first zone and a second zone of different refractive index placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam such that the laser beam or the Gauss-Bessel intensity profile laser beam is split into a first part and a second part, where the first part passes through the first zone of the plate and the second part passes through the second zone of the plate.
	Zhiglinsky discloses the transparent plate (active medium 150, Zhiglinsky fig. 10) comprises a first zone (active medium portion 175, Zhiglinsky fig. 10) and a second zone (active medium portion 185, Zhiglinsky fig. 10) of different refractive index placed in the optical path of the laser beam (λ1, λ2 and λ3, , Zhiglinsky fig. 10) or the optical path of the Gauss-Bessel intensity profile laser beam such that the laser beam (λ1, λ2 and λ3, Zhiglinsky fig. 10) or the Gauss-Bessel intensity profile laser beam is split into a first part (λ1, , Zhiglinsky fig. 10)  and a second part ( λ2 , Zhiglinsky fig. 10), where the first part (λ1, , Zhiglinsky fig. 10) passes through the first zone (active medium portion 175, Zhiglinsky fig. 10) of the plate and the second part ( λ2 , Zhiglinsky fig. 10) passes through the second zone (active medium portion 185, Zhiglinsky fig. 10) of the plate (active medium 150, Zhiglinsky fig. 10).

    PNG
    media_image9.png
    445
    868
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson’s device with the transparent plate comprises a first zone and a second zone of different refractive index placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam such that the laser beam or the Gauss-Bessel intensity profile laser beam is split into a first part and a second part, where the first part passes through the first zone of the plate and the second part passes through the second zone of the plate, as taught by Zhiglinsky, in order to reduce complexity, also enhanced and controllable spectrum [refer to Zhiglinsky Col 2 line 28-31 cited: “…In view of the reducing the complexity, it is therefore desirable to develop polychromatic or white light lasers not only having a simple cavity structure, but also having an enhanced and controllable spectrum.…”] . 


Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US5521352 newly cited) in view of Barnekov et al (US5578229 newly cited), further in view of Popp (US2007/0053632A1 newly cited) and further in view of Deshi (US2005/0274702A1 newly cited).
	Regarding claim 47, the modification of Lawson, Barnekov and Popp discloses substantially all features set forth in claim 46, Lawson, Barnekov and Popp do not disclose comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.
	Deshi discloses comprising a quarter wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) placed between the optical element (lens 202, Deshi fig. 10 and Par.0102) and the Dove prism (lens 200, Deshi fig. 10 and Par.0102) along the direction of propagation of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) changing the polarization state of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) to circular [refer to Deshi fig.10 and Par 0102, cited: “…The laser beam 24 is passed through a polarization conversion module 7A to change the polarization state of the laser beam along the axis of the laser beam profile. In FIG. 10 a novel yet simple technique is proposed for radial polarization modulation. The first biconvex lens 200 focuses the collimated laser beam into a tightly convergent beam 24A. As illustrated in FIG. 10, light rays of a convergent beam travel different optical path lengths when they transmit a birefringent/retardation plate 201. The retardation plate 201 can be a half-wave plate or a quarter-wave plate. The light rays at the central part of the beam travel shorter distance than those at the edge. Consequently, the polarization state is partially or completely modulated into radial, depending on the beam convergence and properties of the birefringent plate. The laser beam 24B is collimated by the lens 202. The lens 200 and 202 can be of the type positive or negative lens and may be combined like a telescope.…”]

    PNG
    media_image10.png
    443
    576
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Lawson’s device with comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular, as taught by Deshi, in order to provide significantly improves the machining quality and throughput [refer to Deshi Par.0102 cited: “…comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.…”].

	Regarding claim 48, the modification of Lawson, Barnekov and Popp discloses substantially all features set forth in claim 46, Lawson, Barnekov and Popp do not disclose comprising a half wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam.
	Deshi discloses comprising a half wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) placed between the optical element (lens 202, Deshi fig. 10 and Par.0102) and the Dove prism (lens 200, Deshi fig. 10 and Par.0102) along the direction of propagation of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) or the Gauss-Bessel intensity profile laser beam [refer to Deshi fig.10 and Par 0102, cited: “…The laser beam 24 is passed through a polarization conversion module 7A to change the polarization state of the laser beam along the axis of the laser beam profile. In FIG. 10 a novel yet simple technique is proposed for radial polarization modulation. The first biconvex lens 200 focuses the collimated laser beam into a tightly convergent beam 24A. As illustrated in FIG. 10, light rays of a convergent beam travel different optical path lengths when they transmit a birefringent/retardation plate 201. The retardation plate 201 can be a half-wave plate or a quarter-wave plate. The light rays at the central part of the beam travel shorter distance than those at the edge. Consequently, the polarization state is partially or completely modulated into radial, depending on the beam convergence and properties of the birefringent plate. The laser beam 24B is collimated by the lens 202. The lens 200 and 202 can be of the type positive or negative lens and may be combined like a telescope.…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Lawson’s device with comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular, as taught by Deshi, in order to provide significantly improves the machining quality and throughput [refer to Deshi Par.0102 cited: “…comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.…”].

Response to Arguments
Applicant's arguments filed January 6th 2021 have been fully considered:
With respect to Notification 112f:
Applicant’s argument with respect to “optical system” and “optical element”, examiner found the argument are persuasive, therefore the 112f interpretations have been withdrawn.
Applicant’s argument with respect to “positioning mechanism”, the argument: “As recited in the claim 38 the positioning mechanism is not merely a generic mechanism, as asserted by the Examiner, but is a positioning mechanism having sufficient structure to control displacement of the workpiece and Gauss-Bessel intensity profile laser beam relative to each other thus the claim recites sufficient structure and material to avoid this interpretation. Indeed, the positioning mechanism itself would be readily understood to impart sufficient structure to prevent independent claim 38 from invoking § 112(f). Put another way, "[t]he term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. § 112(f)." (Id.) (emphasis added).” Remark page 3.
Examiner response: the argument above is not persuasive because “mechanism” does not only be interpreted as related to machine or mechanical parts, and it can also be interpreted as a process too. Since the “positioning mechanism” fulfill the three prong test, therefore the argument is unpersuasive and the 112f interpretation is remain in place.
With respect to Rejection 112b: the applicant’s argument to “damage region”, examiner found the argument are persuasive, therefore the 112b rejection have been withdrawn.
With respect to Rejection 103: the argument is moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        Date: March 26th 2021
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761